Title: Abigail Adams to John Adams, 11 November 1800
From: Adams, Abigail
To: Adams, John


				
					my dearest Friend
					Philadelphia Nov’br 11th 1800
				
				I reachd this city, on Sunday Evening, and have Waited one day to rest Myself and Horses. My health is but feeble and a little over fatigue deprives Me of My rest— I shall sit off this morning, but cannot make More than 25 or 30 miles a day. I shall endeavour to reach Washington on saturday if the Weather will permit. it would be an ease to the horses if Curry could come half way to Baltimore and take Me in the Chariot. Thomas accompanies me— I received Your Letter when I arrived here which was the first line I have got

since you left me—tho I have regularly followd you in your stages & heard of your Health & good Spirits with pleasure— I have twice heard from Brother Cranch, who writes me that my dear sister and family are getting better, tho slowly. Still new cases arise in the neighbourhood.—
				I met upon my jouney at sax’s the polite Letter of the Gen’lls and had no reason to Make the exclamation of, “oh that mine Enemy had Written a Book” a Book it is as Wise and judicious as the former Precious confessions and will produce upon the public mind an effect exactly the reverse of what was intended—
				My Girls I hope arrived safe— You will not make a congress on Monday very few of our Eastern Members have yet come on— with the hopes of meeting you in health at the time named I am your ever affectionate
				
					A A
				
			